          Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 1 of 25




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 CITY OF AUSTIN,                          §
 CITY OF SAN MARCOS,                      §
 TRAVIS COUNTY,                           §
 HAYS COUNTY,                             §
 BARTON SPRINGS EDWARDS                   §
 AQUIFER CONSERVATION                     §
 DISTRICT,                                §
 LARRY BECKER, ARLENE BECKER,             §
 JONNA MURCHISON, AND                     §
 MARK WEILER                              §
                                          §
     Plaintiffs,                          §
                                          §
 VS.                                      §         CASE NO. 1:20-cv-00138
                                          §         COMPLAINT FOR DECLARATORY
                                          §         AND INJUNCTIVE RELIEF
                                          §
 KINDER MORGAN TEXAS PIPELINE, §
 LLC, PERMIAN HIGHWAY PIPELINE, §
 LLC, UNITED STATES DEPARTMENT §
 OF INTERIOR, DAVID BERNHARDT, §
 in his Official Capacity as Secretary of §
 Interior, UNITED STATES FISH AND         §
 WILDLIFE SERVICE and AURELIA             §
 SKIPWITH, in her Official Capacity as    §
 Director of the U.S. Fish and Wildlife   §
 Service,                                 §
                                          §
     Defendants                           §

                          PLAINTIFFS’ ORIGINAL COMPLAINT

       COME NOW, Plaintiffs City of Austin, City of San Marcos, Travis County, Hays County,

Barton Springs Edwards Aquifer Conservation District, Larry Becker, Arlene Becker, Jonna

Murchison and Mark Weiler (“Plaintiffs”), and file this complaint against Defendants Kinder

Morgan Texas Pipeline, LLC, Permian Highway Pipeline, LLC, United States Department of

Interior, David Bernhardt, in his Official Capacity as Secretary of Interior, U.S. Fish and Wildlife
          Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 2 of 25




Service, and Aurelia Skipwith, in her Official Capacity as Director of the U.S. Fish and Wildlife

Service, and would show the Court as follows:

                                       INTRODUCTION

1.     Kinder Morgan Texas Pipeline, LLC and Permian Highway Pipeline, LLC (collectively

“Kinder Morgan”) are constructing a 42-inch wide, 430-mile long natural gas pipeline (the

“Permian Highway Pipeline” or “PHP”) through the Central Texas Hill Country, which will

transverse sensitive environmental features, including the Edwards and Trinity Aquifer recharge

zones as well as habitat for many federally listed species that are protected under the Endangered

Species Act (“ESA”). Kinder Morgan has failed to apply for or obtain an Incidental Take Permit

under Section 10 of the ESA (“Section 10 ITP”), which is required for private construction,

operation, maintenance and related activities that will harm the various imperiled species on non-

federal property along the PHP route. Kinder Morgan has made many public statements about its

progress on the PHP construction and its intent to begin construction in the Hill Country

imminently, but has provided very little information to affected landowners and local governments

regarding the final route, timing, construction methods, permitting, and plans to avoid, minimize,

and mitigate adverse impacts to vulnerable aquatic and terrestrial species that will be adversely

affected by Kinder Morgan’s actions.

2.     U.S. Fish and Wildlife Service (the “Service”) is the primary federal agency responsible

for permitting and authorizing “take” of federally listed species under the ESA. For private actions

and projects occurring on private (non-federal) lands, the Service allows “take” of federally listed

species through the issuance of an ITP under Section 10 of the ESA.

3.     The Service has recently, through a letter exchange with the U.S. Army Corps of Engineers

(the “Corps”), agreed to a new consultation process under Section 7 of the ESA when the Corps is


                                                 2
          Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 3 of 25




considering permitting an action where the Corps’ involvement is limited to making a permitting

decision for a small component of a larger project. This new process is called the Process for

Section 7 Consultation in Small Federal Handle Situations (“Small Handle Process”) which is

being used to expedite processing of private (non-federal) actions such as the pipeline construction

and operation sought by Kinder Morgan. Adoption of the Small Handle Process occurred without

public notice or comment in violation of the Administrative Procedure Act (“APA”). Furthermore,

no public information has been made available by the Service or the Corps regarding the review

and approval process for Kinder Morgan’s apparent request for authorized “take” of federally

listed species under the ESA. While no permits have been granted nor any other purported

authorization issued, on information and belief Plaintiffs expect that: a) the Service and the Corps

will shortly issue some form of permits or authorization; b) the permits or authorization will be

defective for failure to comply with the APA and other federal requirements; c) Kinder Morgan

will immediately begin destroying and damaging federally listed species and their habitats before

Plaintiffs and the Court have the opportunity to review or address the legality of their activities;

and d) Kinder Morgan will argue that Plaintiffs’ ability to seek redress from the Court has been

rendered moot by their expedited clearing activities.

4.     Plaintiffs are local governmental entities, a groundwater conservation district, and affected

landowners who seek relief from the Court to: a) prevent unlawful harm to protected species and

habitat modification that will harm those species; and b) require the Service to comply with the

ESA, APA, NEPA, and all other federal laws and regulations in its review and approval of Kinder

Morgan’s activities associated with the PHP.




                                                 3
           Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 4 of 25




                                   JURISDICTION AND VENUE

5.      This Court has jurisdiction over this action pursuant to 16 U.S.C. § 1540(c); see also id. §

1540(g)(1)(C) (citizen suit provision). The Court also has jurisdiction pursuant to 28 U.S.C. §§

1331 and 1346, because this action involves the United States as a defendant and arises under the

laws of the United States, including the ESA and the APA. The requested relief is proper under 16

U.S.C. § 1540(g)(1); 28 U.S.C. §§ 2201–02, 1361; and 5 U.S.C. §§ 704–06.

6.      Pursuant to 16 U.S.C. § 1540(g) and 5 U.S.C. § 702, sovereign immunity as to Defendants

U.S. Department of the Interior, the U.S. Fish and Wildlife Service, Secretary Bernhardt, and

Director Skipwith has been waived.

7.      In compliance with 16 U.S.C. § 1540(g)(2)(C), plaintiffs gave notice to defendants of the

plaintiffs’ intent to file suit under the ESA for the violations described in this complaint more than

60 days ago. The violations complained of in the notice have not been remedied, nor have

Defendants contacted Plaintiffs to attempt to remedy these violations.

8.      Venue is proper in this district pursuant to 16 U.S.C. § 1540(g)(3)(A) and 28 U.S.C. §

1391(a)(2) and (e)(1)(B) because a substantial part of the events or omissions giving rise to the

claims occurred in this district and a substantial part of the property that is the subject of this action

is situated in this district. Furthermore, Kinder Morgan’s actions that will result in the “take” of

federally listed species are occurring in this district and the Service’s failure to provide an

opportunity for notice and comment on the Small Handle Process occurred in this district.

                                               PARTIES

9.      The City of Austin. Plaintiff City of Austin (“Austin”) is a home rule city and political

subdivision of Texas. To ensure protection of water quality and endangered species such as the

Barton Springs salamander and Austin blind salamander, which will be harmed or harassed by the



                                                    4
          Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 5 of 25




PHP construction, operation, and maintenance, Austin has approved more than $150 million in

funding over the past 20 years to conserve sensitive lands over the Edwards Aquifer, creating

Water Quality Protection Lands. These permanently protected lands comprise 25% of the recharge

zone of the Barton Springs Segment of the Edwards Aquifer and more than 28,000 total acres of

land. Austin is obligated, under an existing Habitat Conservation Plan approved by the Service, to

ensure that its actions have minimal impact on the federally listed salamanders and to mitigate any

incidental take of federally listed species, in part through advocating for water quality and quantity

protection in the Barton Springs Segment of the Edwards Aquifer. Moreover, the Edwards Aquifer

is a component of Austin’s long-range water supply plan. Without adequate safeguards to protect

the sensitive, complex karst features of the Edwards Aquifer, Kinder Morgan’s actions in

constructing and operating the PHP will harm Austin’s financial, recreation, and conservation

interests in Barton Springs, the Barton Springs salamander, and the Austin blind salamander, as

well as compromise its long-range water plan. In addition, Austin has partnered with Travis

County to develop and implement the Balcones Canyonland Conservation Plan (“BCCP”) to

mitigate development impacts on endangered karst invertebrates and the endangered Golden

Cheek Warbler (“GCW”). Kinder Morgan’s actions in constructing and operating the PHP in

endangered species habitat and the recharge zone of the Barton Springs Segment, without adequate

safeguards, will adversely affect the extensive investment of the City of Austin in the preservation

of protected species and water resources.

10.    The City of San Marcos. Plaintiff City of San Marcos (“San Marcos”) is a home rule city

and political subdivision of Texas located in Hays County. The San Marcos Springs ecosystem,

which flows directly from the Edwards Aquifer, provides recreational and tourism benefits to San

Marcos. San Marcos undertook a lengthy, public, deliberative process to generate the Edwards



                                                  5
          Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 6 of 25




Aquifer Recovery Implementation Program to protect the federally listed species affected by the

management and use of the Edwards Aquifer. Kinder Morgan’s actions in constructing and

operating the PHP over the Edwards Aquifer will impair the San Marcos Springs and the protected

species that depend on the aquifer, and harm the San Marcos’s financial, recreation, and

conservation interest in the Springs.

11.    Travis County. Plaintiff Travis County is a political subdivision of Texas. The Edwards

Aquifer, which extends through Travis County, is a source of drinking water for many Travis

County residents. It also supplies the water for many of Travis County’s renowned springs,

including Barton Springs, which is the only known habitat for the endangered Barton Springs and

Texas blind salamanders. The Edwards Aquifer and the Edwards Aquifer Recharge Zone extend

into Hays County, where Kinder Morgan’s proposed PHP will be routed. Without adequate

safeguards, Kinder Morgan’s actions in constructing and operating the PHP over the Edwards

Aquifer and the Edwards Aquifer Recharge Zone will cause erosion and sedimentation that will

impair drinking water in Travis County, as well as adversely affect Barton Springs and the

protected species in that Spring. These impacts will harm Travis County’s financial, recreation,

and conservation interest in the Edwards Aquifer, Barton Springs, and the endangered species in

Barton Springs. In addition, Travis County has partnered with Austin to develop and implement

the BCCP, a 32,000 acre preserve that provides habitat to the endangered GCW as well as six

endangered karst invertebrates found in caves, and 27 species of concern. The BCCP is an

important recreation and conservation asset in Travis County. To date, Travis County has invested

more than $200,000,000 in preserving land in the BCCP. Kinder Morgan’s actions in constructing

and operating the PHP in GCW habitat will harm Travis County’s financial, conservation, and

recreational interests in the continued viability of the GCW.



                                                6
          Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 7 of 25




12.    Hays County. Plaintiff Hays County is a political subdivision of Texas. The proposed route

of the PHP runs through Hays County for approximately 30 miles and will have a substantial

adverse impact on Hays County’s conservation investments to protect water resources, GCW, and

57 additional rare or threatened species. The Hays County Regional Habitat Conservation Plan

(“RHCP”) protects 776 acres of GCW habitat and has approximately 152 acres of conservation

credits available for mitigation. Among other water resources affected by the PHP, Hays County

created an 81-acre natural area for the protection of Jacob’s Well (a karst spring originating in the

Middle Trinity Aquifer), which is approximately one mile from the currently proposed PHP route.

The proposed PHP construction will adversely affect Hays County’s financial, recreation, and

conservation interests in the preservation of protected species and water resources.

13.    BSEACD. Plaintiff Barton Springs Edwards Aquifer Conservation District (“BSEACD”)

is a groundwater conservation district created by the Texas legislature covering 247 square miles

in Caldwell, Hays, and Travis Counties overlaying substantial portions of the Trinity and Edwards

aquifer recharge zones. Among other responsibilities, BSEACD maintains a Habitat Conservation

Plan for the protection of the Barton Springs and Austin blind salamanders, which will be harmed

by the construction and operation of the PHP. The harm to these species will undermine

BSEACD’s conservation efforts and impair its mission.

14.    Arlene and Larry Becker. Plaintiffs Arlene and Larry Becker (“the Beckers”) own and

reside on 10 acres of land in Hays County Texas. The original proposed route of the PHP was

directly through the Beckers’ property; however, the current proposed route is immediately

adjacent to their property line. The Beckers’ property contains high quality GCW breeding habitat,

including mature Ashe juniper trees and various oak and other native hardwood species. The

Beckers enjoy bird watching, including sightings of GCWs on their property. The current proposed



                                                 7
           Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 8 of 25




PHP route is approximately 500 feet from the Beckers’ front porch and 600 feet from their water

well. The construction and operation of the PHP will adversely affect the Beckers’ property by: a)

causing adverse edge effects to, and fragmentation of, GCW habitat; b) the increased risk of

spreading oak wilt; c) the risk of leak or explosion affecting their safety, their home, and their

water well; and d) diminishing the market value of their home and land due to the pipeline’s

proximity. These impacts will permanently harm the Beckers’ recreational, aesthetic, economic,

and other interests.

15.     Jonna Murchison. Plaintiff Jonna Murchison owns and resides on 26 acres in Hays County

Texas. The original proposed route of the PHP was directly through Ms. Murchison’s property;

however, the current proposed route is immediately adjacent to her property line. Ms. Murchison’s

property contains high quality GCW breeding habitat, including mature Ashe juniper trees and

various oak and other native hardwood species. Ms. Murchison has enjoyed sightings of GCWs

on her property. The current proposed PHP route is close to Ms. Murchison’s home and her water

well. The construction and operation of the PHP will adversely affect Ms. Murchison’s property

by: a) causing adverse edge effects to and fragmentation of GCW habitat; b) the increased risk of

spreading oak wilt; c) the risk of leak or explosion affecting her safety, her home, and her water

well; and d) diminishing the market value of her home and land due to the pipeline’s proximity.

These impacts will permanently harm Ms. Murchison’s recreational, aesthetic, economic, and

other interests.

16.     Mark Weiler. Plaintiff Mark Weiler owns 12 ½ acres in Blanco County Texas. The

proposed route of the PHP runs directly through Mr. Weiler’s property. He purchased this property

in 2014 with the intent to build a rustic home, collect rain-water, and live off-grid and away from

development on his acreage. Mr. Weiler’s property contains high quality GCW breeding habitat,



                                                8
           Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 9 of 25




including mature Ashe juniper trees, mature oaks (some of which are 100 to 150 years old), and

other native hardwood species. Mr. Weiler has consulted with an arborist to ensure that his oaks

are free from oak wilt. Mr. Weiler has sought and obtained a Wildlife Exemption for his property

under the Texas Tax Code, which requires him to maintain habitat and water sources for

indigenous birds and other wildlife. Mr. Weiler enjoys watching birds on his property, and

although he has not yet sighted a GCW he hopes to do so in the future. The construction and

operation of the PHP will adversely affect Mr. Weiler’s property by: a) clearing known GCW

habitat; b) increasing the risk of spreading oak wilt to all his oaks, and especially the irreplaceable

oaks that are more than a century old; c) interfering with his plans to live off-grid and away from

all development; and d) diminishing the market value of his land due to the pipeline’s location on

the property. These impacts will permanently harm Mr. Weiler’s recreational, aesthetic, economic,

and other interests.

17.    Kinder Morgan Texas Pipeline, LLC. Defendant Kinder Morgan Texas Pipeline, LLC is a

Delaware limited liability corporation, with its principal offices located at 1001 Louisiana Street,

Houston, Texas 77002. KMTP is identified in filings with the Railroad Commission of Texas as

the “operator” of the Permian Highway Pipeline. KMTP may be served through its registered

agent Corporation Service Company at 800 Brazos, Austin, Texas 78701.

18.    Permian Highway Pipeline, LLC. Defendant Permian Highway Pipeline, LLC, is a

Delaware limited liability corporation with its principal offices located at 1001 Louisiana Street,

Suite 1000, Houston, Texas 77002. Permian Highway Pipeline, LLC is identified in filings with

the Railroad Commission of Texas as the “owner” of the Permian Highway Pipeline. Permian

Highway Pipeline, LLC may be served through its registered agent Capitol Corporate Services,

Inc. at 206 E. 9th St., Ste. 1300, Austin, TX 78701.



                                                  9
          Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 10 of 25




19.    U.S. Secretary of the Interior David Bernhardt. Defendant David Bernhardt, sued only in

his official capacity, is the U.S. Secretary of the Interior and has the ultimate responsibility for

implementing the ESA, including the responsibility to provide public notice of, and the opportunity

to submit written comments on, any guidelines or regulations, including any amendment thereto,

established to ensure that the purposes of the ESA are achieved efficiently and effectively.

20.    U.S. Department of the Interior. Defendant U.S. Department of the Interior is an agency of

the United States charged with administering the ESA for most terrestrial and non-marine species.

21.    Aurelia Skipwith, Director of the United States Fish and Wildlife Service. The Secretary

of the Interior has delegated his authority for terrestrial and non-marine species to the Fish and

Wildlife Service. 50 C.F.R. § 402.01(b). Defendant Aurelia Skipwith, sued solely in her official

capacity, is the Director of the United States Fish and Wildlife Service. As Director, Defendant

Skipwith is the federal official with the responsibility for implementing and enforcing the ESA

and its regulations.

22.    U.S. Fish and Wildlife Service. Defendant U.S. Fish and Wildlife Service is the federal

agency within the Department of the Interior that is authorized and required by law to protect and

manage the fish, wildlife, and native plant resource of the United States, including enforcing and

implementing the ESA.

                       STATUTORY AND REGULATORY FRAMEWORK

23.    Congress enacted the ESA in 1973 “to provide a means whereby the ecosystems upon

which endangered species and threatened species depend may be conserved, [and] to provide a

program for the conservation of [such species].” 16 U.S.C. § 1531(b). The Supreme Court has

described the ESA as “the most comprehensive legislation for the preservation of endangered

species ever enacted by any nation” and stated that the “plain intent of Congress in enacting th[e]



                                                10
          Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 11 of 25




statute was to halt and reverse the trend toward species extinction, whatever the cost.” Tenn. Valley

Auth. v. Hill, 437 U.S. 153, 180, 184 (1978).

24.    Section 9 of the ESA prohibits any “person” from “taking” any member of an endangered

or threatened species. 16 U.S.C. § 1538(a). The term “take” is defined broadly to include “harass,

harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect.” Id. § 1532(19). By regulation, the

Service has defined “harm” to mean “an act which actually kills or injures wildlife,” and

“include[s] significant habitat modification or degradation where it actually kills or injures wildlife

by significantly impairing essential behavioral patterns, including breeding, feeding or sheltering.”

50 C.F.R. § 17.3. Likewise, the Service has defined “harass” to include “an intentional or negligent

act or omission which creates the likelihood of injury to wildlife by annoying it to such an extent

as to significantly disrupt normal behavioral patterns, including breeding, feeding, or sheltering.”

Id.

 25.   Section 10 of the ESA provides a limited exception to the otherwise strict prohibition

 against the “take” of endangered or threatened species where there is no federal nexus for all or

 part of a private project. A section 10(a)(l)(B) Incidental Take Permit is needed in situations

 where a non-federal project is likely to result in "take" of a listed species of fish or wildlife.

 Chapter 3 of the Fish and Wildlife Service's Habitat Conservation Plan Handbook explains that

 an incidental take permit is needed if a non-federal party's activity is "in an area where ESA-listed

 species are known to occur and where their activity or activities are reasonably certain to result

 in incidental take." Specifically, the Service may issue an Incidental Take Permit allowing the

 taking of a listed species where such taking is “incidental to, and not the purpose of, carrying out

 of an otherwise lawful activity.” 16 U.S.C. § 1539(a)(1)(B).




                                                  11
          Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 12 of 25




26.    An applicant seeking an ITP under Section 10 of the ESA must submit a detailed habitat

“conservation plan,” referred to as an HCP, describing, among other things:

a.     the impacts of the proposed taking;

b.     procedures the applicant will use to mitigate, monitor, and minimize such impacts;

c.     an explanation of why there are no feasible alternatives to the proposed taking; and

d.     information establishing that sufficient funding exists to implement the plan. Id. §

1539(a)(2)(A); see also 50 C.F.R. § 17.22.

27.    Before granting a Section 10 ITP, the Service must independently find that the HCP ensures

that (i) the taking authorized by the Section 10 ITP will be incidental; (ii) the applicant will, to the

maximum extent practicable, minimize and mitigate the impacts of such taking; (iii) the applicant

will ensure that adequate funding for the plan will be provided; (iv) the taking will not appreciably

reduce the likelihood of the survival and recovery of the species in the wild. See 16 U.S.C. §

1539(a)(2)(B). Because the Service’s issuance of a Section 10 ITP to a private person or entity is

itself a major Federal action, the Service must subject its proposed action of whether to issue the

Section 10 ITP to analysis under the National Environmental Policy Act (“NEPA”) in an

Environmental Impact Statement (“EIS”) or, at bare minimum, an Environmental Assessment

(“EA”), subject to public comment. Additionally, a Section 10 ITP may be issued only after an

opportunity for public comment on the application and HCP, and after findings by the Service that,

among other things, the applicant will “minimize and mitigate the impacts of such taking” and “the

taking will not appreciably reduce the likelihood of the survival and recovery of the species.” Id.

§ 1539(a)(2)(B).

28.    Section 7(a)(1) of the ESA makes clear that all Federal agencies shall “utilize their

authorities in furtherance of the purposes of this Act by carrying out programs for the conservation



                                                  12
          Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 13 of 25




of endangered species and threatened species listed pursuant to … this Act.” 16 U.S.C.

§1536(a)(1).

29.     Section 7 of the ESA establishes a consultation process pursuant to which ‘[e]ach Federal

agency shall, in consultation with and with the assistance of the Secretary [of the Interior], insure

that any action authorized . . . by such agency . . . is not likely to jeopardize the continued existence

of any endangered species or threatened species or result in the destruction of or adverse

modification of habitat of such species.” 16 U.S.C. § 1536(a)(2). This consultation must take place

“[s]ubject to such guidelines as the Secretary [of Interior] may establish.” 16 U.S.C. § 1536(a)(3).

30.     Pursuant to Section 7 of the ESA, the Service, along with the National Marine Fisheries

Service, promulgated, after notice and comment, regulations governing the consultation process

(“Joint Regulations”). 50 C.F.R. ch. 402. These regulations provide comprehensive guidelines that

dictate how the consultation process must proceed.

31.     Under the ESA and these Joint Regulations, once a permit application is submitted to a

Federal action agency such as the Corps, the application must be reviewed to determine if a

federally-listed species may be present in the action area. Upon determining that a federally-listed

species may be present in the Federal action area, the Federal action agency is then obligated to

determine whether the proposed action “may affect” a listed species. 50 C.F.R. §402.14(a)

(providing that agencies should review their actions at the “earliest possible time to determine

whether an action may affect listed species or critical habitat.”). The term “may affect” is not

defined in the ESA or the Joint Consultation Regulations, but the Service and NMFS Consultation

Handbook defines it as: “the appropriate conclusion when a proposed action may pose any effects

on listed species or designated critical habitat.” Consultation Handbook at xvi.




                                                   13
          Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 14 of 25




32.    Consultation under Section 7 may be “formal” or “informal” in nature. Informal

consultation is “an optional process” consisting of all correspondence between the action agency

and the consulting agency, which is designed to assist the action agency, rather than the consulting

agency, in determining whether formal consultation is required. See 50 C.F.R. § 402.02. During

an informal consultation, the action agency requests information from the consulting agency as to

whether any listed species may be present in the action area or located proximately enough that

the project may result in impacts to the species. If listed species may be present, the action agency

is required by Section 7(c) of the ESA to prepare and submit to the consulting agency a “biological

assessment” that evaluates the potential effects of the action on listed species and critical habitat

in the area. As part of the biological assessment, the action agency must make a finding as to

whether the proposed action may affect listed species and submit the biological assessment to the

consulting agency for review and potential concurrence with its finding. See 16 U.S.C. § 1536(c).

If the action agency finds that the proposed action “may affect, but is not likely to adversely affect”

any listed species or critical habitat and the consulting agency concurs with this finding, then the

informal consultation process is terminated. 50 C.F.R. § 402.14(b).

33.    If the Federal action agency determines that the activity in the permit application may affect

and is likely to adversely affect an endangered or threatened species or their critical habitat, the

Federal action agency must initiate formal consultation procedures with the Service. 16 U.S.C. §

1536(a); 50 C.F.R. § 402.14 (a) and (b). The formal consultation process begins with a written

request from the Federal action agency to the Service, and ends with issuance by the Service of a

biological opinion (“BO”). 50 C.F.R. § 402.02 (definition of formal consultation).

34.    Section 402.04 of the Joint Regulations provides a mechanism for tailoring the consultation

process to the specific needs of specific federal agencies. 50 C.F.R. §402.04. In particular, “[t]he



                                                  14
          Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 15 of 25




consultation procedures set forth in this part may be superseded for a particular Federal agency by

joint counterpart regulations among that agency, the Fish and Wildlife Service, and the National

Marine Fisheries Service.” Notably, this provision also mandates that “such counterpart regulation

shall be published in the Federal Register in proposed form and shall be subject to public comment

for at least 60 days before final rules are published.” 50 C.F.R. §402.04.

35.    Section 402.04 of the Joint Regulations makes clear that rules and guidelines implementing

the consultation requirement of the ESA are not exempt from the notice and comment procedures

of the APA, 5 U.S.C. § 553. Section 553 of the APA requires that general notice of all proposed

federal rules be published in the Federal Register and that “interested persons be afforded an

opportunity to participate in the rulemaking by submission of written data, views, or argument.” 5

U.S.C. § 553(b), (c). Finally, Section 553 requires that, “[a]fter consideration of the relevant matter

presented, the agency shall incorporate in the rules adopted a concise general statement of their

basis and purpose.” 5 U.S.C. § 553(c).

36.    In addition, Section 7 of the ESA contains a provision intended to safeguard the integrity

of the consultation process by prohibiting applicants for federal permits that are subject to the

consultation requirement from making any "irreversible or irretrievable commitment of resources"

if that commitment would have the “effect of foreclosing the formulation or implementation of

any reasonable and prudent alternative measures” which would protect endangered and threatened

species. 16 U.S.C. § 1536(d). This provision is intended to prevent situations in which applicants

short-circuit the consultation process by proceeding with major investments in planning and

infrastructure that will limit the options available for protecting endangered and threatened species.

Congress added Section 7(d) to the ESA in 1978 following a situation where the Tennessee Valley

Authority had substantially constructed Tellico Dam, thereby eliminating any reasonable and



                                                  15
          Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 16 of 25




prudent alternatives to the proposed dam construction, which upon closing, would inundate the

critical habitat of the endangered snail darter. Thus, a principal purpose of Section 7(d) is “to

prevent Federal agencies from ‘steamrolling’ activity in order to secure completion of the projects

regardless of the impacts on endangered species.” Hoopa Valley Tribe v. Nat'l Marine Fisheries

Serv., 230 F. Supp. 3d 1106, 1135 (N.D. Cal. 2017).

37.     This lawsuit seeks relief from the Court to remedy Defendants’ failure to comply with the

requirements of the ESA, the APA, and NEPA with regard to the proposed construction of the

PHP.

                                      STATEMENT OF FACTS

38.     The PHP is designed to transport about 2 billion cubic feet of natural gas a day. The planned

pipeline will originate near Coyanosa in Pecos County, Texas—in an area known as the “Waha

Hub”—and run approximately 430 miles across more than a thousand tracts of private property in

seventeen Texas counties to a termination point near Sheridan, Texas.

39.     The pipeline’s chosen route crosses some of the most sensitive environmental features in

Central Texas and the Texas Hill Country, including the recharge zones of the Edwards and

Edwards-Trinity Aquifers (which provide the drinking water supply for over two million Texas

residents, including towns such as Fredericksburg and Blanco) and habitat for many ESA-listed

species. It will transect sites that contain artifacts of substantial cultural and historical significance.

Its path will bring massive volumes of pressurized, combustible natural gas near residential

subdivisions every day.

40.     According to news reports, as of December 29, 2019, Kinder Morgan had made substantial

progress on the western portion of the PHP, having built more than half of the initial 100-mile

route starting in Pecos County. Also, in December 2019, Kinder Morgan stated that it was “in the



                                                    16
          Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 17 of 25




final stages of the permitting process” for the remainder of the pipeline route and that it was

expecting final permits to issue early in 2020. On January 29, 2020, Kinder Morgan announced

that it had secured all legal rights-of-way necessary to build out the PHP across Texas. Kinder

Morgan has informed reporters that by mobilizing contractors, setting up staging areas, and

delivering pipe, it plans to “be ready to go literally when [they] get the permit.”

41.    The PHP construction will entail clearing a 125-foot wide swath across thousands of acres

of private land and trenching and excavating on or near sensitive karst features (such as caves,

fissures and voids) of the Edwards Aquifer. There are many federally endangered and threatened

species, as well as essential habitat for those species, within the footprint of the pipeline’s route

and within the immediate vicinity surrounding the pipeline’s route. These include birds,

salamanders, and aquifer-based species.

42.    The Golden Cheeked Warbler is a small insectivorous songbird that breeds only in central

Texas where mature Ashe juniper-oak woodlands occur. Due to accelerating loss of breeding

habitat, the warbler was emergency listed as endangered in 1990. The principal threats to the

species and the reasons for its listing are habitat destruction, modification, and fragmentation from

urbanization and range management practices. Because of the GCW’s narrow habitat

requirements, and its site fidelity of returning to the same area every year, habitat destruction often

leads to local population extirpation. Occupied GCW habitat lies within the PHP construction

boundaries and its buffer zones, with an estimated 548 acres of GCW habitat occurring within the

pipeline’s footprint, and an estimated 2,355 acres of habitat within 300 feet of the project’s

footprint. Although Kinder Morgan has not provided public information about the precise route of

the PHP, it is expected that a minimum of 548 acres of GCW habitat will be cleared for the pipeline.




                                                  17
            Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 18 of 25




43.       GCWs are highly territorial and show strong fidelity to breeding sites—i.e., birds often

return to their previous breeding territory after the winter season. Clearing habitat even while no

members of a species are present is expected to result in a direct take if individuals later return to

their territorial nesting range and the clearing has removed the vegetation they need for shelter,

food, and nesting materials. Clearing wide swaths of vegetation near GCW habitat will also result

in indirect effects to adjacent habitat that rise to the level of take. These effects include edge effects,

habitat fragmentation, and displacement.

44.       Mature oaks are a crucial component of GCW habitat, and are important ecosystem

resources in other ways. Oak wilt is one of the most destructive tree diseases in the United States

and is currently killing oak trees in Central Texas at epidemic proportions. Oak wil is a highly

infectious fungal disease spread in part by beetles who carry diseased spores from tree to tree. This

transmission is exacerbated by cutting and pruning oak trees, particularly in the spring.

Accordingly, experts strongly advise against cutting or pruning oak trees between February 1 and

June 1.

45.       The Barton Springs salamander (Eurycea sosorum), the Austin blind salamander (Eurycea

waterlooensis), the San Marcos salamander (Eurycea nana), the Texas blind salamander (Eurycea

rathbuni), the Fountain darter (Etheostoma fonticola), the Comal Springs dryopid beetle

(Stygoparnus comalensis), and the Comal Springs riffle beetle (Heterelmis comalensis) are all

listed by the Service as endangered, entirely aquatic species whose only habitat is in the vicinity

of the PHP. These species rely on clean, well-oxygenated spring water with sediment-free

substrates to survive. The water these species rely on to survive is likely to be adversely affected

(or contaminated) by the construction, operation, and ongoing maintenance of the pipeline.




                                                    18
          Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 19 of 25




46.    More specifically, groundwater contamination can occur from construction activities,

catastrophic hazardous material spills, chronic leakage or acute spills of petroleum and petroleum

products, and pipeline ruptures. The degradation in groundwater quality that is likely to occur from

the construction, operation, and maintenance of the pipeline is likely to “take” many members of

these species, and may well jeopardize the continued existence and/or recovery efforts of these

listed species and significantly modify critical habitat for these species.

47.    The Austin blind salamander resides in only one spring system, Barton Springs, which is a

feature of the Edwards Aquifer. When the Service listed this salamander as endangered, it

determined that hazardous material spills pose a potentially significant threat to the species.

According to the Service, energy pipelines are a source of potential hazardous material spills. If

the water quality in the spring system is degraded because of an energy pipeline, the degradation

could by itself cause irreversible declines, extirpation, or significant declines in habitat quality for

the Austin blind salamander. In addition to hazardous material spills, the Austin blind salamander’s

habitat could be affected by tunneling for underground pipelines. The degradation imminently

threatened by construction and operation of the pipeline could kill, injure, harm, harass or

otherwise take the Austin blind salamander and its habitat in violation of Section 9 of the ESA.

The construction and operation of the pipeline could similarly kill, injure, harm, harass or

otherwise take the Barton Springs salamander and its habitat.

48.    Kinder Morgan has begun construction on the PHP, although information on the exact

locations and extent of that construction is not publicly available. Kinder Morgan has either already

begun, or is poised to imminently begin, clearing and other activities that will harm habitat for the

GCW, Barton Springs salamander, Austin blind salamander, the San Marcos salamander, the

Texas blind salamander, the Fountain darter, the Comal Springs dryopid beetle, and the Comal



                                                  19
           Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 20 of 25




Springs riffle beetle. Kinder Morgan’s intrusive staking, clearing, trenching, boring, construction

and installation of the PHP in the Hill Country threatens the killing, injury, and other forms of

“take” of these endangered and threatened species.

49.    Kinder Morgan has not obtained a Section 10 ITP pursuant to 16 U.S.C. §1539(a)(1)(B).

By moving forward with construction and other activities associated with the PHP project without

obtaining a Section 10 ITP, Kinder Morgan will cause unpermitted “take” of federally listed

species, and will continue to unlawfully “take,” endangered species in numerous ways, including

killing, harming, wounding, and harassing members of those species, as those terms are defined

by the ESA. 16 U.S.C. § 1532(19).

50.    By beginning staking, clearing, trenching, boring, construction and installation of the PHP,

Kinder Morgan’s actions constitute an “irreversible or irretrievable commitment of resources” to

the PHP project “which has the effect of foreclosing the formulation of implementation of any

reasonable and prudent alternative measures,” prior to completion of the Section 7 consultation

process between the Service and the Corps in violation Section 7(d) of the ESA, 16 U.S.C. §

1536(d).

51.    Kinder Morgan has applied for approval of numerous individual verifications under

Nationwide Permit 12 (“NWP 12”) from the Corps under Section 404 of the Clean Water Act for

the individual, discrete portions of the PHP that fall under the Corps jurisdiction. Before it can

approve these individual NWP 12 verifications, the Corps is required to consult with the Service

under Section 7 of the ESA. In a series of letters in 2017, the Service and the Corps appear to have

agreed to alter the Section 7 consultation process for certain Section 404 permit applications (the

Small Handle Process), without publishing the new Section 7 Small Federal Handle Process or

providing notice and comment as required by the ESA and the APA. Upon information and belief,



                                                20
         Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 21 of 25




the ESA Section 7 consultation for the PHP is proceeding under the substantively and procedurally

flawed Small Handle Process.

52.    The Small Handle Process purports to amend the jointly issued regulations governing the

consultation process under Section 7 of the ESA (see 50 C.F.R. § 402) and has wide-ranging effects

with the potential to negatively impact many federally listed species nationwide. The adoption of

the Small Handle Process without public notice or comment is a violation of the APA, 5 U.S.C. §

553(b)-(c). Furthermore, the invalid adoption of the Small Handle Process renders any permit,

authorization, or other permission purported to be granted to Kinder Morgan for the PHP pursuant

to the Small Handle Process void and invalid. Accordingly, any take of any federally listed species

by Kinder Morgan pursuant to any permit or other authorization issued pursuant to the Small

Handle Process constitutes an illegal take in violation of the ESA.

                            PLAINTIFFS’ CLAIMS FOR RELIEF

                             Claim 1 – Violations of ESA Section 9

53.    Plaintiffs incorporate the allegations of paragraphs 1-52 by reference. Kinder Morgan has

not obtained a Section 10 ITP pursuant to 16 U.S.C. § 1539(a)(1)(B). By moving forward with the

PHP project without obtaining a Section 10 ITP Kinder Morgan will unlawfully “take” endangered

and threatened species in numerous ways, id. § 1538(a)(1)(B), including killing, harming,

wounding, and harassing members of those species, as those terms are defined by the ESA. 16

U.S.C. § 1532(19). In addition, because the Small Handle Process is substantively and

procedurally invalid, any take of endangered or threatened species resulting from Kinder Morgan’s

activities is unlawful. For all of these reasons, Kinder Morgan lacks lawful authorization to take

endangered or threatened species in connection with construction, operation, and maintenance of




                                                21
          Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 22 of 25




the PHP, and thus is violating and will continue to violate Section 9 of the ESA through actions

that take federally listed species. 16 U.S.C. § 1538(a)(1)(B).

                             Claim 2 – Violations of ESA Section 7

54.    Plaintiffs incorporate the allegations of paragraphs 1-52 by reference. To the best of

Plaintiffs’ knowledge, the ESA Section 7 consultation regarding Kinder Morgan’s applications for

approval of individual NWP 12 verifications under Section 404 of the Clean Water Act for the

PHP has not been completed. Yet, Kinder Morgan has already begun the irreversible or

irretrievable commitment of resources to the PHP in violation of Section 7 of the ESA by

constructing miles of pipeline and other activities. These ongoing activities constitute an

irreversible or irretrievable commitment of resources to the PHP project which has the effect of

foreclosing the formulation or implementation of reasonable and prudent alternative measures, in

violation of Section 7(d) of the ESA. 16 U.S.C. § 1536(d).

                                Claim 3 – Violations of the APA

55.    Plaintiffs incorporate the allegations of paragraphs 1-52 by reference. The Service and the

Corps have not completed the ESA Section 7 consultation regarding Kinder Morgan’s applications

for approval of individual NWP 12 verifications under Section 404 of the Clean Water Act for the

PHP. However, upon information and belief, the Service and the Corps are conducting such

consultation utilizing the Small Handle Process. The Small Handle Process—which constitutes a

significant amendment to the ESA’s regulatory framework governing Section 7 consultation

between the agencies—was adopted without public notice or comment in violation of the APA.

For this reason, the Service’s adoption and application of the Small Handle Process is arbitrary,

capricious, and not in accordance with law, and the Service adopted this process and policy without

observance of procedure required by law. 5 U.S.C. § 706(2)(A), (D).



                                                22
        Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 23 of 25




                                Claim 4 – Violations of NEPA

56.   Plaintiffs incorporate the allegations of paragraphs 1-52 by reference. Upon information

and belief, when the Service and the Corps complete their Section 7 consultation regarding Kinder

Morgan’s applications for approval of individual NWP 12 verifications utilizing the Small Handle

Process, the Service will purport to offer Section 7 ITS coverage to Kinder Morgan for its PHP

actions in the non-federal portion of the PHP. But Section 7 consultation does not offer coverage

for non-federal private actions, and the Service cannot issue a Section 10 ITP without complying

with NEPA, which requires all federal agencies to prepare an EIS for any major federal action

that will significantly affect the human environment. 42 U.S.C. §§ 4321, et seq. Because the

Service has not prepared an EIS (or at least an EA) subject to public comment, any purported

Section 7 coverage in non-federal portion of the PHP is a violation of NEPA. 42 U.S.C. 4332 (C).

                                   PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully request that this Court:

      (1)     Declare that Kinder Morgan is violating Section 9 and Section 7(d) of the ESA;

      (2)     Declare that the Service adopted the Small Handle Process in violation of the ESA

              and APA;

      (3)     Enjoin Kinder Morgan from engaging in any staking, clearing, development,

              construction, installation or other activities that are likely to take any individual

              endangered or threatened species in violation of Section 9 of the ESA unless and

              until a Section 10 Incidental Take Permit issues under the ESA;

      (4)     Enjoin Kinder Morgan from engaging in any further staking, clearing,

              development, construction, installation or other activities constituting an

              irreversible or irretrievable commitment of resources to the PHP project which has



                                               23
  Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 24 of 25




      the effect of foreclosing the formulation of implementation of any reasonable and

      prudent alternative measures in violation Section 7(d) of the ESA;

(5)   Enjoin Kinder Morgan from engaging in any staking, clearing, development,

      construction, installation or other activities that are likely to take any individual

      endangered or threatened species in violation of Section 9 of the ESA unless and

      until the Service completes NEPA review of any Section 10 Incidental Take Permit

      it issues for the non-federal portions of the PHP;

(6)   Set aside and remand the Small Handle Process for further consideration consistent

      with the substantive and procedural requirements of the ESA and APA;

(7)   Award Plaintiffs their reasonable attorneys’ fees and costs, pursuant to 16 U.S.C. §

      1540(g)(4), 28 U.S.C. § 2412, and any other applicable provision; and

(8)   Grant Plaintiffs such other and further relief as the Court may deem just and proper.

                                    Respectfully submitted,


                                    /s/ Clark Richards
                                    Daniel R. Richards
                                    State Bar No. 00791520
                                    drichards@rrsfirm.com
                                    Clark Richards
                                    State Bar No. 90001613
                                    crichards@rrsfirm.com
                                    RICHARDS RODRIGUEZ & SKEITH, LLP
                                    816 Congress Ave, Suite 1200
                                    Austin, TX 78701
                                    Tel: 512-476-0005




                                       24
Case 1:20-cv-00138-RP Document 1 Filed 02/05/20 Page 25 of 25




                           /s/ Lynn E. Blais
                           Lynn E. Blais
                           Attorney at Law
                           Texas Bar No. 02422520
                           727 E. Dean Keeton Street
                           Austin, TX 78705
                           (512) 653-5987
                           lblais@law.utexas.edu


                           /s/ Renea Hicks
                           Renea Hicks
                           Attorney at Law
                           State Bar No. 09580400
                           LAW OFFICE OF MAX RENEA HICKS
                           P.O. Box 303187
                           Austin, Texas 78703-0504
                           (512) 480-8231
                           rhicks@renea-hicks.com

                           ATTORNEYS FOR PLAINTIFFS


                           DAVID A. ESCAMILLA
                           TRAVIS COUNTY ATTORNEY
                           P. O. Box 1748
                           Austin, Texas 78767
                           (512) 854-9415
                           (512) 854-4808 FAX

                           By: /s/ Sherine E. Thomas
                           Sherine E. Thomas
                           Assistant County Attorney
                           State Bar No. 00794734
                           sherine.thomas@traviscountytx.gov
                           Sharon K. Talley
                           Assistant County Attorney
                           State Bar No. 19627575
                           sharon.talley@traviscountytx.gov
                           Tim Labadie
                           Assistant County Attorney
                           State Bar No. 11784853
                           tim.labadie@traviscountytx.gov
                           ATTORNEYS FOR PLAINTIFF
                           TRAVIS COUNTY


                             25
